Citation Nr: 9921943	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-26 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility for dependents' educational assistance under 
38 U.S.C.A. Chapter 35.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from August 1950 to 
February 1952 and August 1958 to December 1980.  The record 
shows that his decorations included the Purple Heart.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1997 decision of the RO.  

(The issue of eligibility for dependents' educational 
assistance under 38 U.S.C.A. Chapter 35 is the subject of the 
Remand portion of this document.)  



FINDINGS OF FACT

1.  The veteran died on December [redacted], 1996; the immediate 
cause of death was ischemic heart disease.  

2.  The appellant has presented a claim of service connection 
for the cause of the veteran's death which is plausible.  



CONCLUSION OF LAW

The appellant has submitted evidence of a well-grounded claim 
of service connection for the veteran's cause of death.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.102, 3.312 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The certificate of death shows that the veteran died on 
December [redacted], 1996.  The cause of death was reported 
to be ischemic heart disease.  

At the time of the veteran's death, service connection had 
been granted for residuals of a gunshot wound of the left 
lower leg, rated as 10 percent disabling; bilateral hearing 
loss, rated as noncompensable; tarsal tunnel syndrome of the 
right first metatarsal, rated as noncompensable; degenerative 
joint disease of the right knee, rated as 10 percent 
disabling; and degenerative joint disease of the left knee, 
rated as 10 percent disabling.

A careful review of the service medical records shows that, 
in October 1980, the veteran was reported to have had a 
history of a chronic cough and shortness of breath for the 
previous six years.  He was assessed with mild chronic 
obstructive pulmonary disease.

On VAMC records, reflecting treatment from August 1987 to 
September 1987, the veteran was diagnosed with chronic 
obstructive pulmonary disease, bronchospasm and resolved 
respiratory failure.

In April 1997, John A. Williams, III, M.D., reported that the 
combination of the veteran's chronic obstructive pulmonary 
disease, depressed left ventricular function, mitral 
regurgitation and ischemic cardiomyopathy ultimately resulted 
in progressive congestive heart failure and death.


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999).  To establish service connection for the cause of the 
veteran's death, the evidence must establish that a 
disability incurred in or aggravated by service was either 
the principal or a contributory cause of death.  38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 1999); 38 C.F.R. § 3.312 (1998).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Id.  In determining whether the service-
connected disability contributed to death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

The threshold question to be answered is whether the 
appellant has presented a well-grounded (i.e., plausible) 
claim for the cause of the veteran's death.  If she has not, 
the claim must fail and there is no further duty to assist in 
the development of the claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In order to show that a claim for service connection 
is well grounded, there must be competent evidence of (1) a 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the demonstrated disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Although the claim 
need not be conclusive, it must be accompanied by evidence, 
not just allegations, in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
demonstrated disability to disease or injury in a period of 
military service or to an already service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (1998).  Evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether it is well grounded.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.304(d) 
(1998).  "Satisfactory evidence" is credible evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.304(d) (1998).  This 
provision does not establish a presumption of service 
connection, but eases the burden of demonstrating the 
occurrence of some inservice incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392; see 
also Caluza, 7 Vet. App. at 507 (holding that 38 C.F.R. § 
1154(b) relaxes the evidentiary standards as to the service 
incurrence requirement to well ground a claim).

The appellant contends, in essence, that the veteran's cause 
of death was due to disease or injury incurred in or 
aggravated by service.

As noted hereinabove, the veteran's cause of death was 
reported to be ischemic heart disease.  The service medical 
records, in addition to VA treatment records following the 
veteran's discharge from service, show that he was diagnosed 
with chronic obstructive pulmonary disease.

In April 1997, John A. Williams, III, M.D., reported that a 
combination of symptomatology, including the veteran's 
chronic obstructive pulmonary disease and ischemic 
cardiomyopathy, ultimately resulted in progressive heart 
failure and his death.

Consequently, the Board finds that, in light of this 
evidence, the appellant's claim is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  See 38 C.F.R. § 
3.312 (1998).



ORDER

A well grounded claim of service connection for the veteran's 
cause of death has been submitted and is subject to further 
action as discussed hereinbelow.





REMAND

Because the claim of service connection for the veteran's 
cause of death is well grounded, VA has a duty to assist the 
appellant in the development of facts pertaining to her 
claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist the claimant in obtaining and 
developing facts and evidence to support her claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

In addition, the Court has held that all matters that are 
inextricably intertwined must be adjudicated by the RO, prior 
to any appellate consideration by the Board on the merits of 
a claim, and that the duty to assist includes development of 
such inextricably intertwined issues.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); Payne v. Derwinski, 1 
Vet. App. 85 (1990).  Further development is therefore 
necessary prior to appellate consideration of the appellant's 
claim of eligibility for dependents' educational assistance 
under 38 U.S.C.A. Chapter 35.

Thus, to ensure that all evidence potentially relevant to the 
claim is obtained and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps 
to contact the appellant in order to 
obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who rendered the veteran medical 
attention following his discharge from 
service for chronic obstructive pulmonary 
disease and ischemic heart disease, 
including those from Dr. Williams and any 
records specifically relating to the 
veteran's death.  When the appellant 
responds and provides any necessary 
authorizations, the RO should obtain 
copies of all treatment records from the 
named health care providers that are not 
currently of record.  The appellant 
should also be instructed to submit any 
additional medical evidence which tends 
to support her assertions that the 
veteran's death was caused or materially 
contributed to by disease or injury in 
service.  All records obtained should be 
associated with the claims folder.  

2.  Upon completion of the development 
requested hereinabove, the RO should 
again review the appellant's claims.  All 
indicated development should be 
undertaken in this regard.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if indicated.  No action is 
required of the appellant until she receives further notice, 
but she may furnish additional evidence and argument while 
the case is in remand status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  

The purpose of this remand is to obtain additional 
information concerning the appellant's case.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

